MEMORANDUM **
Yong Fong Lo and her husband, both natives of Indonesia, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration *520judge’s (“IJ”) decision denying their application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition.
Substantial evidence supports the IJ’s conclusion that Lo did not suffer past persecution on account of her Chinese ethnicity, because the mistreatment she suffered in Indonesia did not rise to the level of persecution. See Singh v. INS, 134 F.3d 962, 967-69 (9th Cir.1998). Substantial evidence also supports the IJ’s conclusion that Lo failed to demonstrate a well founded fear of future persecution because, even as a member of a disfavored group in Indonesia, she has not demonstrated the requisite individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004). Accordingly, Lo’s asylum claim fails. We reject Lo’s contentions that the agency failed to consider her claims that she faces persecution on account of gender, religion, social group and imputed political opinion, and that the IJ applied the wrong standard to assess well-founded fear, because they are not supported by the record. And, because Lo has not established eligibility for asylum, her contention that she is entitled to asylum as a matter of discretion fails. See Kalubi v. Ashcroft, 364 F.3d 1134, 1137 (9th Cir.2004) (stating that asylum is a two-step process that requires the applicant first to establish his eligibility for asylum, and then to show entitlement to asylum as a matter of discretion).
Because Lo did not establish eligibility for asylum, it necessarily follows that she did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Finally, substantial evidence supports the IJ’s determination that Lo is not entitled to CAT relief because the record does not compel the conclusion that it is more likely than not that she will be tortured if she returned to Indonesia. See 8 C.F.R. § 1208.17; see also Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.2008).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent Pexcept as provided by 9th Cir. R. 36-3.